United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1377
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Somuang Jay Vongvone,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 29, 2009
                                Filed: July 30, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

        Somuang Jay Vongvone appeals the sentence the district court1 imposed after
he pleaded guilty to distributing more than 5 grams of actual methamphetamine on or
about October 31, 2006, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). For
reversal, he challenges the court’s application of a two-level sentencing enhancement
under U.S.S.G. § 2D1.1(b)(1) (firearm possession). Reviewing the district court’s
application of the Guidelines de novo, and its underlying factual findings for clear
error, see United States v. Rodriguez, 484 F.3d 1006, 1014 (8th Cir. 2007), we affirm.

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       Following careful review of the record before us, we agree with the district
court that Vongvone’s possession of a rifle and drug paraphernalia in March 2007
constituted relevant conduct to the October 2006 offense of conviction; and it is not
clearly improbable that the rifle was connected with Vongvone’s drug trafficking,
because the rifle was discovered with methamphetamine and drug paraphernalia in the
residence from which Vongvone had sold the methamphetamine underlying the
offense of conviction. See U.S.S.G. § 2D1.1, cmt. n.3 (increase base offense level by
2 levels if dangerous weapon was possessed unless it is clearly improbable that
weapon was connected with offense); United States v. Savage, 414 F.3d 964, 966-67
(8th Cir. 2005) (firearm need not be present during offense of conviction as long as
it is present during relevant conduct, as defined by U.S.S.G. § 1B1.3(a)(2); court
properly enhanced defendant’s sentence for possession of firearm based on relevant
conduct from summer of 2002 during which defendant possessed firearm, even though
offense of conviction did not begin until January 2003); United States v. Betz, 82 F.3d
205, 210-11 (8th Cir. 1996) (upholding § 2D1.1(b)(1) enhancement because guns
were found on premises from which defendant had conducted drug-related activities
and guns were readily accessible to defendant).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-